Case: 19-11530   Date Filed: 03/13/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11530
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00062-JES-UAM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                 versus

KENNETH R. JACKSON, JR.,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 13, 2020)
Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
                Case: 19-11530       Date Filed: 03/13/2020      Page: 2 of 3



       Kenneth Jackson, Jr., appeals his 75-month sentence for identity theft,

conversion of government property, aggravated identity theft, forgery of a treasury

check, and unauthorized use of an access device. On appeal, Jackson asserts that

the district court erred in how it interpreted and applied the U.S.S.G. § 3B1.3

enhancement (for abuse of a position of public or private trust) to facts of his case.

After careful review, we affirm.1

       Section 3B1.3 of the Guidelines provides for a two-level increase to a

defendant’s offense level “[i]f the defendant abused a position of public or private

trust . . . in a manner that significantly facilitated the commission or concealment

of the offense.” U.S.S.G. § 3B1.3. The enhancement applies when a defendant

“exceeds or abuses the authority of his . . . position in order to obtain, transfer, . . .

or use without authority, any means of identification.” Id. at comment. (n.2(B)).

“The term ‘means of identification’ means any name or number that may be used,

alone or in conjunction with any other information, to identify a specific

individual.” 18 U.S.C. § 1028(d)(7).

       Here, the district court did not err when it found that the § 3B1.3

enhancement applied to Jackson. IRS investigators discovered (1) that Jackson

had the ability to obtain personal identifying information pursuant to an agreement


1
 A district court’s factual findings are reviewed for clear error and its application of the
Guidelines to those facts are reviewed de novo. United States v. Kinard, 472 F.3d 1294, 1297
n.3 (11th Cir. 2006).
                                               2
              Case: 19-11530     Date Filed: 03/13/2020   Page: 3 of 3



with MicroBilt that allowed him to run credit reports for purposes of his collections

business and (2) that Jackson indeed ran MicroBilt searches for some of his

victims. Therefore, a plain reading of § 3B1.3 comment (n.2) confirms that the

enhancement applies to Jackson because he abused the authority and trust that

MicroBilt placed in him by utilizing its service to obtain and use personal

identification information to fraudulently open and access bank accounts and steal

tax refunds. Accordingly, we affirm.

      AFFIRMED.




                                          3